                 Case 2:18-cv-01543-RAJ Document 44 Filed 11/28/18 Page 1 of 4




 1                                                         THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                UNITED STATES DISTRICT COURT
14                               WESTERN DISTRICT OF WASHINGTON
15                                         AT SEATTLE
16
17    BOMBARDIER INC.,
18                                                     2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                     STIPULATED MOTION FOR A
      v.                                               SCHEDULING CONFERENCE
21
22
23    MITSUBISHI AIRCRAFT                              Noted for Consideration: November 28, 2018
24    CORPORATION, MITSUBISHI
25    AIRCRAFT CORPORATION AMERICA,
26    INC., et al.,
27
28
29
                               Defendants.
30
31
32            Plaintiff Bombardier Inc. (Bombardier) and all Defendants who have been served--
33
34   Mitsubishi Aircraft Corporation America, Inc. (Mitsubishi Aircraft America), Aerospace Testing
35
36   Engineering & Certification Inc. (AeroTEC), Laurus Basson (Basson) and Cindy Dorneval
37
38   (Dorneval) (collectively, the Moving Parties), jointly request a scheduling conference pursuant to
39
40   Fed. R. Civ. Proc. 16(a).
41
42            Bombardier’s Motion for Preliminary Injunction currently pending was filed on October
43
44   19, 2018. It is noted for Dec. 14, 2018. The key documents supporting the Motion have not yet
45
46   been served on the Defendants.
47
48
49
50
51
                                                                                     Perkins Coie LLP
     STIPULATED MOTION FOR A SCHEDULING                                         1201 Third Avenue, Suite 4900
     CONFERENCE (NO. 18-CV-1543 RAJ) – 1                                          Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     121153-0002/142239371.1
                                                                                     Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 44 Filed 11/28/18 Page 2 of 4




 1            The parties have conferred on scheduling and the following issues set forth below remain
 2
 3   outstanding, and thus the parties request a scheduling conference from the Court to assist them in
 4
 5   reaching resolution.
 6
 7            1. Scheduling of Multiple Motions for Preliminary Injunctions:
 8
 9            2. Access to Unserved Documents & Interim Confidentiality Agreement:
10
11            3. Briefing Schedule for the Motion for Preliminary Injunction:
12
13            4. Trade Secret Identification
14
15            5. Preliminary Injunction Evidentiary Hearing
16
17
18
19
20            RESPECTFULLY SUBMITTED this 28th day of November 2018.
21
22    s/ Brian F. McMahon                               s/ Mary Z. Gaston
23    John Denkenberger, WSBA No. 25907                 Jerry A. Riedinger, WSBA No. 25828
24    Brian F. McMahon, WSBA No. 45739                  Mack H. Shultz, WSBA No. 27190
25    Christensen O’Connor Johnson Kindness
26    PLLC                                              James Sanders, WSBA No. 24565
27    1201 Third Avenue, Suite 3600                     Mary Z. Gaston, WSBA No. 27258
28    Seattle, WA 98101-3029                            Shylah R. Alfonso, WSBA No. 33138
29    Telephone: 206.682.8100                           Perkins Coie LLP
30    Facsimile: 206.224.0779                           1201 Third Avenue, Suite 4900
31    E-mail: john.denkenberger@cojk.com,               Seattle, WA 98101-3099
32    E-mail: brian.mcmahon@cojk.com                    Telephone: 206.359.8000
33
34                                                      Facsimile: 206.359.9000
35    Attorneys for Plaintiff Bombardier Inc.           E-mail: JRiedinger@perkinscoie.com
36                                                      E-mail: MShultz@perkinscoie.com
37                                                      E-mail: MGaston@perkinscoie.com
38
39                                                      Attorneys for Defendant Mitsubishi Aircraft
40
                                                        Corporation America, Inc.
41
42
43
44
45
46
47
48
49
50
51
                                                                                      Perkins Coie LLP
     STIPULATED MOTION FOR A SCHEDULING                                          1201 Third Avenue, Suite 4900
     CONFERENCE (NO. 18-CV-1543 RAJ) – 2                                           Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     121153-0002/142239371.1
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 44 Filed 11/28/18 Page 3 of 4




 1    s/ Mark A. Bailey
 2    Richard J. Omata, WSBA #7032
 3    Mark A. Bailey, WSBA #26337
 4    Karr Tuttle Campbell
 5    701 Fifth Avenue, Suite 3300
 6
      Seattle, WA 98104
 7
 8    Telephone: 206-223-1313
 9    Facsimile: 206-682-7100
10    Email: romata@karrtuttle.com
11    Email: mbailey@karrtuttle.com
12
13
14    Attorneys for Defendants Aerospace Testing
15    Engineering & Certification Inc., Michel
16
      Korwin-Szymanowksi, Laurus Basson, and
17
18    Cindy Dornéval
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                         Perkins Coie LLP
     STIPULATED MOTION FOR A SCHEDULING                             1201 Third Avenue, Suite 4900
     CONFERENCE (NO. 18-CV-1543 RAJ) – 3                              Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     121153-0002/142239371.1
                                                                         Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 44 Filed 11/28/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on November 28, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10    DATED this 28th day of November, 2018.              s/Mary Z. Gaston
11                                                        Mary Z. Gaston, WSBA No. 27258
12                                                        Perkins Coie LLP
13                                                        1201 Third Avenue, Suite 4900
14                                                        Seattle, WA 98101-3099
15                                                        Telephone: 206.359.8000
16                                                        Facsimile: 206.359.9000
17                                                        E-mail: MGaston@perkinscoie.com
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/142239371.1
                                                                                       Fax: 206.359.9000
